    Case 2:20-cv-02129-JFW-JEM Document 40 Filed 11/23/20 Page 1 of 1 Page ID #:468




                                                                                               JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES -- GENERAL

Case No.         CV 20-2129-JFW(JEMx)                                       Date: November 23, 2020

Title:           Gabriel M. Tapia -v- Republic Services, Inc., et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Daisy Rojas                                     None Present
                 Courtroom Deputy                                Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                    None

PROCEEDINGS (IN CHAMBERS):                   ORDER OF DISMISSAL

        In the Notice of Settlement filed on November 20, 2020, Docket No. 39, the parties
represent that they have settled this action. As a result, the Court dismisses this action without
prejudice subject to either party reopening the action on or before January 4, 2021. The Court will
retain jurisdiction for the sole purpose of enforcing the settlement until January 4, 2021.
Thereafter, absent further order of the Court, the dismissal of this action will be with prejudice. All
dates in this action, including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                  Initials of Deputy Clerk dr
(Rev. 1/14/15)
